IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-78,963-02


                       EX PARTE ROBERT WAYNE MAZE, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 95980-B IN THE 252nd DISTRICT COURT
                            FROM JEFFERSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault

of a child and sentenced to seventy-five years’ imprisonment. The Ninth Court of Appeals affirmed

his conviction. Maze v. State, No. 09-11-00627-CR (Tex. App.—Beaumont June 13, 2012) (not

designated for publication); Maze v. State, No. 09-11-00499-CR (Tex. App.—Beaumont Aug. 24,

2011) (not designated for publication).

        After a review of the record, we agree with the trial court’s findings of fact and conclusions

of law and deny Applicant’s claim for relief in ground one and dismiss Applicant’s ground two
                                                      2

pursuant to TEX . CODE CRIM . PROC. art. 11.07 § 4.


Filed: March 20, 2019
Do not publish